Title: James Monroe to James Madison, 22 January 1827
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                Jany 22d. 1827.
                            
                        
                        Since my last the fever has left me, and the cold diminished, so that I hope in a few days, to be able to
                            leave my chamber, & be restord to good health.
                        Your remark is perfectly just, as to the impropriety, of our giving opinions, on the subject submitted to us,
                            by Mr Caustin, for public use, or any use whatever. We did our duty, each of us, in regard to those claims, in the
                            stations we have held, and our conduct, as well as that of our predecessors, will come into view, in the investigation of
                            them, & of the subject generally, & in consequence it seems due to ourselves, as well as to them, to say
                            nothing on its merits.I hear with great regret that the conduct of the hotel papers, has been so exceptionable.  The course you have taken appears to me to very proper.  I am satisfied that the dependent State, in which they were placd, on the Students, has had a strong tendency to involve them in that dilemma.
                        I offer’d to the bank, my mountain land 940. acres at the price given me by Mr Goodwyn, &
                            the land adjoining at $10. the acre and to add 300. acres, < >. They declind it, evincing a disinclination to
                            release any portion of the tract, from the mortgages until the whole balance of the debt, was paid, which it appears with
                            interest, amounts to $25000. They stated, that if I wod. take a price which they could give, and the land conveyd, shod.
                            sell fore more, than the debt, they would restore the surplus to me. I then offerd to < > the whole to them,
                            on that condition, in a letter lately forwarded. The subject is now under consideration, & I hope will soon be
                            decided, by the acceptance of the proposal.
                        I am still too weak to enter into other subjects. Best regards to your family—Your friend—
                        
                            
                                James Monroe
                            
                        
                    